United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gastonia, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0372
Issued: September 20, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 8, 2020 appellant filed a timely appeal from a May 21, 20201 merit decision of the
Office of Workers’ Compensation Programs (OWCP). 2 The Clerk of the Appellate Boards
assigned the appeal Docket No. 21-0372.
On September 28, 2014 appellant, then a 48-year-old supervisor/letter carrier, filed a
traumatic injury claim (Form CA-1) alleging that on September 27, 2014 he sustained lower back
and bilateral leg, knee, and foot injuries when a coworker drove off in a vehicle as appellant was

1

The Board notes that appellant references a purported June 16, 2020 decision on his appeal form. However, the
record contains no final adverse OWCP decision dated June 16, 2020. The only final adverse OWCP decision within
the Board’s jurisdiction is dated May 21, 2020.
2

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of his oral argument request, appellant asserted that he wanted to explain how his manager “dropped the ball”
regarding his return to work. The Board, in exercising its discretion, denies appellant’s request for oral argument
because this matter requires an evaluation of the medical evidence presented. As such, the arguments on appeal can
be adequately addressed in a decision based on a review of the case record. Oral argument in this appeal would further
delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and
this decision is based on the case record as submitted to the Board.

attempting to open its back door while in the performance of duty. 3 On January 14, 2015 OWCP
accepted the claim for lumbar and neck sprains. It paid appellant intermittent wage-loss
compensation on the supplemental rolls as of November 12, 2014 and on the periodic rolls for
partial disability from September 18, 2016 until April 27, 2019. Appellant returned to full-time
regular work on March 16, 2019.
Appellant filed a claim for compensation (Form CA-7) for disability for the period
February 29 through March 13, 2020.
In a development letter dated March 24, 2020, OWCP informed appellant of the
deficiencies of his claim for compensation. It advised him of the type of medical evidence
necessary to establish his claim and provided 30 days for him to submit the requested evidence.
No response was received within the allotted time.
By decision dated May 21, 2020, OWCP denied appellant’s disability claim for the period
February 29 through March 13, 2020. It noted that, while appellant claimed disability under the
current claim, it was clear he was off work under a separate claim, OWCP File No. xxxxxx824.
OWCP further noted that the employing establishment did not fail to accommodate his restrictions
under the current claim.
The Board, having duly considered the matter, finds that this case is not in posture for a
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 4 For example,
where two or more separate injuries (not recurrences) have occurred on the same date, doubling is
required.5 In the instant claim, OWCP File No. xxxxxx326, OWCP accepted lumbar and neck
sprains due to the accepted September 27, 2014 employment injury. Under OWCP File No.
xxxxxx824, appellant filed a claim for a traumatic injury (Form CA-1) on January 8, 2020 alleging
that he developed an emotional condition from the same September 27, 2014 incident accepted
under the current claim, OWCP File No. xxxxxx326. In the present claim, OWCP denied
appellant’s claim for wage-loss compensation as it attributed any disability to his claim under
OWCP File No. xxxxxx824 rather than the current claim. It further found that there was no
evidence supporting appellant’s claim that work was not available within his restrictions, under
the current claim, OWCP File No. xxxxx326, or that the employing establishment failed to
accommodate those restrictions.

3

OWCP assigned the present claim OWCP File No. xxxxxx326. Appellant has a prior claim for a November 30,
2005 employment injury. OWCP assigned that claim OWCP File No. xxxxxx269 and accepted it for left upper and
lower extremity conditions, neck and thoracic sprains, and a concussion. On January 18, 2018 it administratively
combined OWCP File Nos. xxxxxx326 and xxxxx269, with the latter serving as the master file.
4

T.L., Docket No. 18-0935 (issued February 25, 2020); D.M., Docket No. 19-0340 (issued October 22, 2019);
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id. at Chapter 2.400.8(c)(2) (February 2000).

2

The case record before the Board does not contain the evidence from OWCP File No.
xxxxxx824, thus, precluding a full and proper adjudication of the issue presented in the present
case, OWCP File No. xxxxxx326. Therefore, for a full and fair adjudication of appellant’s claims
pertaining to injury or illness and disability stemming from the September 27, 2014 injury, the
cases should be administratively combined pursuant to OWCP’s procedures. The case shall,
therefore, be remanded to OWCP to administratively combine File No. xxxxxx824 into master
File No. xxxxxx269. Following this and other such further development as it may deem necessary,
OWCP shall issue a de novo decision.6
IT IS HEREBY ORDERED THAT the May 21, 2020 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: September 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6
See R.H., Docket No. 19-1467 (issued July 17, 2020); see also T.M., Docket No. 18-0887 (issued
February 21, 2019).

3

